Citation Nr: 1030819	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility in October 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954. 

This matter is on appeal from a December 2007 determination by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Martinez, California, also known as the VA Northern California 
Health Care System (VANCHCS). 

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses due to treatment for 
urinary retention at a private medical facility in October 2007; 
he did not receive prior VA authorization for such treatment.

2.  At the time of the unauthorized treatment, the Veteran had 
previously been awarded service connection and was receiving a 
combined disability rating of 40 percent for muscle injuries of 
the shoulder. 

3.  The Veteran has insurance in the form of Medicare Part A.

4.  On October 23, 2007, a VA facility was feasibly available for 
treatment.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical treatment 
incurred at a private medical facility in October 2007 have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 
17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, there is no indication in the Veterans 
Claims Assistance Act of 2000 (VCAA) that Congress intended the 
act to revise the unique, specific claim provisions of Chapter 
17, Title 38 of the United States Code.  38 C.F.R. §§ 17.120-132 
(2009). 

However, the Court has held that VCAA is not applicable to 
appeals involving the distribution of benefits, such as accrued 
benefits, as opposed to appeals involving the actual entitlement 
to the benefit.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  In 
addition, the Court found that it was clear that a "claimant" 
for VCAA purposes includes an individual seeking proceeds of a 
deceased veteran's National Service Life Insurance (NSLI) policy.  
Gordon v. Nicholson, 21 Vet. App. 270, 278-83 (2007).  The Board 
notes that claims for reimbursement of medical expenses do 
involve a claimant seeking actual entitlement to a benefit.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
Two ways of showing this include: defects in notice were cured by 
actual knowledge on the part of the appellant and establishing 
that a reasonable person could be expected to understand what was 
still needed based on the notice provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial VAMC determination by way of a VCAA letter sent with 
the March 2008 statement of the case that fully addressed all 
four notice elements.  The documents informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

In addition, the Veteran's statements to the VAMC and his 
testimony before the Board showed that he clearly had actual 
knowledge that in order to support his claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice 
error was not prejudicial because the appellant demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the RO).  
Notably, the Veteran expressed his understanding that his 
treatment in October 2007 was for a non-service connected 
disability, and that he did not have pre-authorization to seek 
out non-VA treatment.  However, as noted below, the Veteran also 
demonstrated his understanding that to receive reimbursement he 
had to meet several requirements, to include evidence showing the 
exigency of the October 2007 treatment.

In short, the record shows that the Veteran has actively 
participated in presenting arguments in support of his claim and 
has in fact expressed his understanding of the information and 
evidence necessary to substantiate this issue.  The Board 
concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error 
in this case did not preclude him from effectively participating 
in the processing of his claim.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained private treatment records.  The Veteran submitted 
written statements discussing his contentions and private 
treatment records.  He was also provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
in May 2010.  

With respect to his hearing, the Veteran clearly explained why he 
sought reimbursement for emergency medical care, indicating that 
he was in no way able to drive himself 50 miles up to the area 
where a 24 hour VA treatment provider was located, that he had to 
go to the nearest emergency room, and that waiting for his normal 
VA facility to open would've been hazardous to his health and was 
not feasible.  Transcript at 7 - 9.  The undersigned specifically 
discussed which conditions the Veteran had been awarded service 
connection for and inquired as to whether the Veteran received 
any other type of healthcare benefits.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. § 
5103A(b)(1) (West 2009).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the Veteran's 
claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement 
from VA concerning medical treatment incurred at a private 
medical facility in October 2007.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) 
(2009).  If not, authorized, it must be determined whether the 
claimant is otherwise entitled to payment or reimbursement for 
services not previously authorized.  38 U.S.C.A. §1728(a) (West 
2002); the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725 (2002); see also Hennessey v. Brown, 7 Vet. App. 
143 (1994).

In this case, the evidence does not suggest, nor is it contended, 
that prior authorization for private medical treatment in October 
2007 was obtained.  Thus, the pertinent issue is whether the 
Veteran is eligible for payment or reimbursement for medical 
services that were not previously authorized.  The Board will 
consider 38 U.S.C.A. § 1728 and 1725 in turn.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There must 
be a showing that three criteria are met:  

(a) the care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and 

(c) no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 
49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-VA facility to those veterans who are active 
VA health-care participants (i.e., enrolled in the annual patient 
enrollment system and recipients of a VA hospital, nursing home, 
or domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA treatment 
and not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1008 (2009).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 
38 U.S.C.A. § 1725 for emergency treatment for nonservice-
connected disabilities in non-VA facilities is made only if all 
of the following criteria are met:

(a) The emergency services were provided in a hospital emergency 
department or similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there was an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily function, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (as discussed above, 38 
U.S.C. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 
(2009). 

The above-listed criteria are conjunctive, not disjunctive; all 
criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect 
a legislative change in that statute, effective October 10, 2008.  
See the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 
10, 2008, payment of such medical expenses was not mandatory even 
if all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such facility 
is capable of accepting such transfer.

Under the revised version, "emergency treatment" is continued 
until such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such facility 
is capable of accepting such transfer; or (ii) such time as a 
Department facility or other Federal facility accepts such 
transfer if--(I) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.  38 U.S.C.A. § 
1725(f)(1)(C).

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that both medical and lay evidence may be 
considered in a prudent-layperson evaluation and that neither 
38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical 
finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 
267 (2009).

Evidence of record reflected that the Veteran was treated in 
October 2007 at a private medical facility for urinary retention.  
He reported to the emergency room just after 8:00 pm complaining 
of pain of 10/10 and urinary retention since 1:00 pm.  He was 
ambulatory and characterized as a Level III (out of V).  Findings 
of enlarged prostate and urinary retention were listed in the 
report and a urinalysis was ordered.  Thereafter, the Veteran was 
catheterized with a Foley catheter and discharged home in less 
than two hours with instructions to contact his primary care 
provider for an appointment to be seen within the next two days.  

A March 2008 printout from VA showed that the Veteran was 
service-connected for shoulder muscle injury disabilities and 
receiving a combined disability rating of 40 percent at the time 
of the unauthorized treatment.  An additional printout noted that 
the Veteran has insurance in the form of Medicare Part A.

In written statements of record as well as during his May 2010 
hearing, the Veteran asserted that he had been unable to urinate 
for 7 hours, was worried about kidney damage, and was in pain.  
He further indicated that he was not aware of his critical 
medical need until it became chronic at 7:00 pm and that the 
nearest VA facility was 50 miles away, which would require three 
hours additional time for treatment with travel and having to get 
through reception. 

In November 2007, VA received Veteran's claim for reimbursement 
as well as medical bills and medical records related to treatment 
for urinary retention in October 2007, which was denied in 
December 2007 on the basis that VA facilities were feasibly 
available to provide the needed care.

The Board notes that the care rendered to the Veteran for urinary 
retention in October 2007 was not for any of his service-
connected disabilities.  Thus, this disorder was not associated 
with and/or aggravating any service-connected disability.  He 
also does not have a total service-connected disability permanent 
in nature, and the record does not reflect that this was an 
injury, illness, or dental condition in the case of a veteran who 
was participating in a rehabilitation program and who was 
medically determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.47(i).  

After a review of the file, the Board finds that the Veteran does 
not meet even the initial requirement for payment or 
reimbursement under 38 U.S.C.A. § 1728, also shown in 38 C.F.R. § 
17.120(a) (2009).  Thus, an analysis of the remaining 
requirements is not necessary.  As all three criteria must be met 
in order to establish entitlement to reimbursement for medical 
expenses under 38 U.S.C.A. § 1728, he cannot establish 
reimbursement under this statute.  Zimick v. West, 11 Vet. App. 
at 45, 49.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, the 
criteria set forth in the inclusive list at 38 C.F.R. § 17.1002 
are not met.  Therefore, although the Veteran has not been 
apprised of the revised version of § 1725, the Board finds that 
there is no prejudice to him by this Board decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Further, the Board need not determine whether § 1725 as revised, 
effective October 10, 2008, is to be given retroactive effect.  
Regardless of whether the version effective prior to October 10, 
2008, or the version effective since October 10, 2008, is 
applied, the result is the same.  For the reasons set forth 
below, the Veteran's appeal concerning payment or reimbursement 
under 38 U.S.C.A. § 1725 is denied.

As noted above, payment or reimbursement under 38 U.S.C.A. § 1725 
for emergency treatment for non-service-connected disabilities in 
non-VA facilities is made only if all of the criteria outlined in 
38 C.F.R. § 17.1002 are fulfilled.  In this case, the Veteran 
failed to meet subsection (c) and (g) as delineated in 38 C.F.R. 
§ 17.1002. 

Evidence of record does not show that a VA or other Federal 
facility/provider was not feasibly available and that an attempt 
to use them beforehand would not have been considered reasonable 
by a prudent layperson.  In this case, at the time for the 
private medical treatment in October 2007, the Veteran's primary 
symptoms were pain and urinary retention of seven hours duration 
from 1:00 pm until 8:00 pm.  He was ambulatory into the emergency 
room at 8:14 pm, received treatment in the form of lab testing 
and catheterization, and was discharged in less than two hours.  
Evidence of record also clearly showed that the Veteran's primary 
treatment provider, the VA clinic in Martinez, California, a 
facility that he acknowledged was near his residence during his 
May 2010 hearing, was open and available to provide VA treatment 
on October 23, 2007, from 8:00 am to 4:30 pm. 

Additionally, under the Millennium Health Care Act, the VA will 
be the payer of last resort for service members who usually get 
their care at a VA Medical Center.  As noted above, one of the 
requirements that must be met is that the appellant must not have 
entitlement to care or services under a health plan contract.  38 
U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) 
(2009).  A health plan contract is specifically defined, by the 
law as well as the implementing regulation, to include an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c) or established by section 1831 of 
that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 
2002); 38 C.F.R. § 17.1001(a)(2) (2009).  42 U.S.C. 1395c refers 
to Medicare Part A.  That is, the law and regulations 
specifically exclude payment under the Millennium Act if the 
appellant has coverage under either Medicare Part A or Medicare 
Part B.  In this instance, the evidence of record reveals that 
the Veteran has active Medicare Part A coverage effective since 
1994.

The Board has also considered the Veteran's assertions in his 
January 2008 notice of disagreement that he was told to could 
seek emergency care from either Solano County or Contra Costa 
County if the Martinez VA clinic was unavailable.  However, a 
review of VA records does not document any authorization to a 
non-VA facility.

As the criteria under the Millennium Act are conjunctive, this 
failure to satisfy 38 C.F.R. § 17.1002(c) or (g) precludes a 
grant of the requested payment/reimbursement, and an analysis of 
the remaining factors is thus unnecessary.

In conclusion, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the unauthorized 
private medical treatment that the Veteran received from a 
private medical facility in October 2007, under the provisions of 
both 38 U.S.C.A. §§ 1725 and 1728.  Accordingly, the appeal must 
be denied.


ORDER

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility in October 2007 
is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


